Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 1 of 10

EXHIBIT 6
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 2 of 10

From: Gottlieb, Michael

To: Meryl Governski

Subject: Fwd: Response to Subpoena

Date: Monday, November 11, 2019 10:51:43 AM
Attachments: Larry Johnson Responses to Subpoena Duces Tecum.pdf

ATT00001.htm

 

Sent from my iPhone

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlicb@willkie.com | vCard | www.willkie.com bio

Begin forwarded message:

From: Larry Johnson <Icjohnsonl1@me.com>

Date: November 11, 2019 at 10:41:43 AM EST

To: "Gottlieb, Michael" <mgottlieb@willkie.com>

Ce: Ty Clevenger <tyclevenger@yahoo.com>, Eden Quainton
<equainton@ gmail.com>

Subject: Response to Subpoena

Mr. Gottlieb,

Attached is my response to the subpoena in the case of Aaron Rich v. Edward
Butowsky et.al. The hard copy will be mailed tomorrow, 12 November 2019, to
301 West Platt Street, Suite 137, Tampa Fl 33606. Please confirm receipt of this
email and the attached material.

Larry Johnson

Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 3 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,
Plaintiff,

VS.

Case No. 1:18-cv-000681

EDWARD BUTOWSKY, MATTHEW

COUCH, AMERICA FIRST MEDIA

and THE WASHINGTON TIMES,

Defendants

 

NON-PARTY LARRY C. JOHNSON'S OBJECTIONS AND RESPONSES TO
SUBPOENA DUCES TECUM

NOW COMES Larry C. Johnson, objecting and responding to the October 23,

2019 subpoena duces tecum (hereinafter “Subpoena”) served by Aaron Rich as follows:
General Objections

1. Larry C. Johnson objects to the Subpoena pursuant to Rule 45(d)(3)(A)(ili) of
the Federal Rules of Civil Procedure because it seeks documents and materials protected
by the attorney work product doctrine, the attorney-client privilege, a joint or common
interest privilege, or any other privilege recognized by law, to which no exception or
waiver applies. Mr. Johnson will not produce such privileged documents or materials.

2. Mr. Johnson objects to the Subpoena under Rule 26(b)(1) of the Federal Rules
of Civil Procedure because it seeks documents that are not relevant to a party’s claim or

defense in the underlying action and it is not proportional to the needs of the case,

 
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 4 of 10

considering the importance of the issues at stake in the case, the amount in controversy,
the parties’ relative access to relevant information, the parties’ resources, the importance
of the discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.

3. Mr. Johnson objects to the Subpoena under Rule 26(b)(1) of the Federal Rules
of Civil Procedure because the burdens of producing the requested information would
significantly outweigh the benefits of any such production.

4, Mr. Johnson objects to the Subpoena to the extent it seeks discovery of
information, including electronically stored information (ESI), from sources that are not
reasonably accessible in light of the burdens or costs required to identify, locate, restore,
review, and produce whatever responsive information may be found.

5. Mr. Johnson objects to the Subpoena as overbroad, unduly burdensome and not
proportional to the needs of the case to the extent any Request is not limited to a relevant
time period.

6. Mr. Johnson objects to the Subpoena to the extent that it seeks materials that
are not within his possession, custody, or control.

7. Mr. Johnson objects to the Subpoena to the extent that it purports to impose
obligations on him greater than what the Federal Rules of Civil Procedure and other
applicable laws require.

8. Mr. Johnson objects to the Subpoena to the extent it is unreasonably duplicative

 
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 5 of 10

and cumulative of discovery that Plaintiff has propounded or can propound on other

sources from which the documents and materials sought are more readily obtainable.

Document Requests

Document Request No. 1

All Documents and Communications relating to Seth Rich, Aaron Rich, Joel Rich, and/or
Mary Rich, including, but not limited to, all Communications with Edward Butowshy,
Matt Couch, America First Media, Seymour Hersh, Sean Hannity, Malia Zimmerman,
Cassandra Fairbanks, Jim Hoft, Bill Binney, and/or any other individual or entity named
in the Complaint or any agents or representatives of the foregoing.

RESPONSE: In addition to the objections set forth above, Mr. Johnson objects to this
request because it seeks privileged communications with Mr. Butowsky. Mr. Johnson
was retained by Mr. Butowsky's attorney as an investigator in this case and in related
cases. Without waiving his objections, Mr. Johnson is producing responsive documents.

Document Request No. 2

Any Documents or Communications, excluding any Documents or Communications that
you have published in public sources, relating to your claims that (a) the Democratic
National Committee was not hacked by Russians in 2016 and, instead, (b) an insider
leaked DNC materials to Wikileaks.

RESPONSE: In addition to the objections set forth above, Mr. Johnson objects to this
request because it seeks privileged communications. Mr. Johnson was retained by Mr.

Butowsky's attorney as an investigator in this case and in related cases. Without waiving

his objections, Mr. Johnson is producing responsive documents.

 
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 6 of 10

CERTIFICATE OF SERVICE

I certify that I mailed the foregoing NON-PARTY LARRY C. JOHNSON'S
OBJECTIONS AND RESPONSES TO SUBPOENA DUCES TECUM, as well as the documents
referenced therein, to Michael J. Gottlieb c/o Burns, P.A., 301 West Platt Street, Suite
137, Tampa, Florida 33606 via certified mail on November 12, 2019.

aS

 

 
 

Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 7 of 10

Results of Search Requested by Subpoena

No emails or written communications with Cassandra Fairbanks.

No emails or written communications with Matt Couch on anything.

No emails or written communications with America First Media on anything.

No emails or written communications with Sean Hannity on anything.

No emails or written communications with Jim Hoft covered by the subpoena.
No emails or written communications with Bill Binney covered by the subpoena.
All communications with Ed Butowsky on this matter are covered by privilege.
Copies of Emails with Seymour Hersh are attached.

A list of articles that | have written on the subjects covered by the subpoena are as follows.
Some of these were cross-posted at The Gateway Pundit by Jim Hoft:

https: /Aurcopolier. typepad.com/sic_semper tyrannis/2019/10/the-intelligence-
laim-that-the-dnc-emails-were-taken-via-a-russian-spear hising-attack-is-

a-lie-all-35816-dnc-em.html

           

**https -/Aurcopolier.typepad.com/sic semper tyrannis/2019/08/fabricating-the-russian-
dnc-hack-by-larry-c-johnson.html#more

https://turcopolier.typepad. com/sic semper tyrannis/2019/06/usgs-bizarre-change-of-
ition-i by-larr johnson. html#more

   

httos:/Aurcopolier.typepad.com/sic_semper rannis/2019/06/my-entry.html#more

https:/Aurcopolier.typepad.com/sic_semper tyrannis/2019/06/more-evidence-of-the-
russian-meddling-lie-by-larry-c-johnson. himl

httos://turcopolier.tyoepad.com/sic_semper_tyrannis/201 /05/nope-guccifer-20-was-not-
a-russian-creation-by-larry-c-johnson.html#more

Glaring Omissions and Misrepresentations in Mueller's Report by Larry C Johnson
Fake News Media Suffers Body Blow on Case Linked to Seth Rich by Larry Johnson

 
Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 8 of 10

https:/Aurcopolier.typepad.com/sic_semper_tyrannis/2019/04/new-vips-

memo.html#more

https: /hurcopolier. typepad.com/sic_semper tyrannis/2019/04fest- it- yourself-the-2-

 

hacked-by-the- -russians.html

 
 

Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 9 of 10

From: Larry Johnson <Icjohnsoni1@me.com>
Subject: Give me a call

Date: January 21, 2017 at 4:44:44 PM EST
To: Seymour Hersh <syhersh@gmail.com>

Sy,
Need to talk with you re Seth Rich.
U

On May 16, 2017, at 10:30 AM, Seymour Hersh <syhersh@gmail.com> wrote:

but i told him i had no proof. andi do not have such. and macfayden has nada to do with
it...he's a drunk.

On Tue, May 16, 2017 at 10:29 AM, Larry Johnson <icjohnson1@me.com> wrote:

It is his quest. He’s not a buddy. | met him in December and learned, belatedly, that he is a bit
of a flake.

U

On May 16, 2017, at 10:28 AM, Seymour Hersh <syhersh@gmail.com> wrote:

your friggin asshole buddy in texas is responsible for this...thank god he got it wrong...idiiot...he
called me a few weeks to ask if i still believed what i had told him and i said i could find no
evidence for what i said. what a jerk.,

---------- Forwarded message ------——-
From: <kkadane@aol.com>

Date: Tue, May 16, 2017 at 9:13 AM
Subject: seth rich

To: syhersh@gmail.com

http://www.foxSdc.com/news/local-news/254852337-story

From: Larry Johnson <Icjohnsonl1@me.com>
Subject: Re: stupid ed

Date: May 18, 2017 at 8:34:36 AM EDT

To: Seymour Hersh <syhersh@gmail.com>

 
 

Case 1:18-cv-00681-RJL Document 171-7 Filed 03/27/20 Page 10 of 10

Always entertaining
Sent from my iPhone

On May 18, 2017, at 07:58, Seymour Hersh <syhersh@gmail.com> wrote:
he got it in the neck and deserved it:

httos://www.washingtonpost.com/lifestyle/style/a-conspiratorial-tale-of-murder-with-fox-
news-at-the-center/2017/05/17/6a4d1f5a-3b14-11e7-a058-

ddbb23c75d82 story.html?hpid=hp local-news no-
name%3Ahomepage%2Fstory&utm_term=.d19a6b3c8c47

 
